Citation Nr: 1328487	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-44 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for right ear hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for tinnitus.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a bilateral 
hearing loss disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service 
from February 1969 to January 1971 and from August 1971 to 
August 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2009 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Waco, Texas, that denied service connection 
for tinnitus and right ear hearing loss on the basis that 
new and material evidence had not been received and denied 
service connection for left ear hearing loss on a direct and 
presumptive basis.  

In March 2012, the Veteran appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.  

With regard to the tinnitus and right ear hearing loss, 
although the Board notes that the RO reopened the claims, 
the question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decisions as to these matters 
which may have been rendered by the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].  As such, the Board has listed the 
issue as such on the title page of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for right ear hearing 
loss in September 2007.  While the Veteran filed a notice of 
disagreement and a statement of the case was issued, he did 
not perfect his appeal in the one year period nor was any 
evidence received within the one year period which would 
have allowed the claim to remain open. 

2.  The RO denied service connection for tinnitus in 
September 2007.  While the Veteran filed a notice of 
disagreement and a statement of the case was issued, he did 
not perfect his appeal in the one year period nor was any 
evidence received within the one year period which would 
have allowed the claim to remain open. 

3.  Evidence received since the denial of service connection 
for right ear hearing loss raises a reasonable possibility 
of substantiating the claim.

4.  Evidence received since the denial of service connection 
for tinnitus raises a reasonable possibility of 
substantiating the claim.

5.  The Veteran was exposed to acoustic trauma in service. 

6.  The Veteran has provided credible lay evidence of in-
service onset of tinnitus and unremitting tinnitus since 
service.

7.  Tinnitus had its onset in service.

8.  The Veteran has provided credible lay evidence of 
continuity of bilateral hearing loss symptoms in service and 
since service.

9.  The Veteran's bilateral hearing loss had its onset in 
service.
CONCLUSIONS OF LAW

1.  The September 2007 rating determination denying service 
connection for right ear hearing loss became final.  
38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2012).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for right ear hearing 
loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  The September 2007 rating determination denying service 
connection for tinnitus became final.  38 U.S.C.A. § 7105 
(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

4.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for tinnitus has been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2012); 38 C.F.R. § 3.156 (2012).

5.  The criteria for service connection for tinnitus are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102 , 3.159, 3.303 (2012).

6.  The criteria for service connection for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate 
the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim as it relates to the issues 
of whether new and material evidence has been received to 
reopen the claims of service connection for tinnitus and 
right ear hearing loss and the actual grants of service 
connection for bilateral hearing loss and tinnitus, further 
assistance is not required to substantiate that element of 
the claims.

New and Material

Prior unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2012).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers."  38 C.F.R. § 3.156(a) (2012).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim."  
Id. 

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed 
to submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  Kent v. Nicholson, 20 Vet. App. 1 
2006).

In order to be "new and material" evidence, the evidence 
must not be cumulative or redundant, and "must raise a 
reasonable possibility of substantiating the claim," which 
has been found to be enabling, not preclusive.  See Shade v. 
Shinseki, 24 Vet. App. 110 (2010).  When determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period 
for appeal has run," and "[a]ny interim submissions before 
finality must be considered by the VA as part of the 
original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 
(Fed. Cir. 2007).  If new and material evidence is received 
within one year after the date of mailing of an RO decision, 
it may be "considered as having been filed in connection 
with the claim which was pending at the beginning of the 
appeal period that prevents an initial determination from 
becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 
(2010). 

When VA fails to consider new and material evidence 
submitted within the one-year appeal period pursuant to 
§ 3.156(b), and that evidence establishes entitlement to the 
benefit sought, the underlying RO decision does not become 
final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see 
also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) 
(remanding for the Board to consider the application of 
38 C.F.R. § 3.156(b) and whether the regional office 
correctly viewed the statements in question "as new 
claims"). 

In Buie, the Court explained that, when statements are 
received within one year of the rating decision, the Board's 
inquiry is not limited to whether those statements 
constitute notices of disagreement but whether those 
statements include the submission of new and material 
evidence under 38 C.F.R. § 3.156(b).  Id. 

As it relates to the right ear, the RO denied service 
connection for right ear hearing loss on the basis that 
review of the Veteran's service medical records was negative 
for hearing loss to the right ear.  The RO indicated that on 
the Veteran's induction examination "intermittent hearing 
loss" was noted in the physician's summary section.  The RO 
also indicated that the July 2007 VA examiner noted the 
findings of examinations performed in 1969, 1970, 1971, and 
1974.  The examiner further noted that the Veteran was 
treated for sand irritation in the external canal.  The 
examiner stated that this type of condition would not result 
in hearing loss.  The examiner opined that it was less 
likely than not that the Veteran's current conditions were 
related to service noise.  The RO denied service connection 
on the basis that condition neither occurred in nor was 
caused by service.  

When denying service connection for tinnitus, the RO 
observed that the Veteran's service medical records were 
negative for diagnosis, treatment, or other findings of 
tinnitus, nor was there evidence to show treatment for 
ringing to the ears.  The RO further indicated that the July 
2007 VA examiner noted that there was no documentation in 
the Veteran's service medical records of tinnitus and that 
the examiner provided a medical opinion that any current 
tinnitus was less likely than not related to service noise.  
The RO denied service connection for tinnitus as there was 
no objective evidence to link the claimed condition to 
military service.  

While a statement of the case was issued in December 2008, 
the Veteran did not perfect his appeal nor was evidence 
received which would have allowed the claim to remain open.  
Thus, the decision became final as it relates to both 
issues.  

In June 2009, the Veteran requested that service connection 
be awarded for tinnitus and bilateral hearing loss.  
Evidence added to the record includes a June 2009 treatment 
record from the Veteran's private physician, M. L., M.D., 
who stated that the Veteran had had significant noise 
exposure throughout his lifetime, including in the military 
and through occupational noise exposure, with an audiogram 
performed at that time demonstrating moderate to severe 
bilateral sensorineural hearing loss, and concluded that the 
etiology of the hearing loss was probably secondary to 
presbycusis and noise exposure.  

Also added to the record were the results of an August 2010 
VA examination, wherein the examiner rendered diagnoses of 
normal to moderately severe sensorineural hearing loss in 
the right ear and mild to moderately severe sensorineural 
hearing loss in the left ear, along with tinnitus, which was 
as likely as not a symptom associated with the hearing loss.  
The examiner opined that it was less likely as not (less 
than 50/50 probability) that the Veteran's hearing loss and 
tinnitus were caused by or as a result of military noise 
exposure, noting that the service medical records documented 
normal hearing during military service with no permanent 
hearing threshold shift and that the low normal to mild 
hearing loss reported in the left ear at the August 1971 
enlistment examination was likely due to a temporary 
condition such as otitis externa or wax impaction, which the 
Veteran has a history of, as hearing loss was within normal 
limits at final discharge physical in 1974.  The examiner 
also observed that the Veteran denied hearing loss on report 
medical history forms from 1970 to 1974.  She further noted 
that service treatment records were negative for tinnitus.  

Also added to the record by the Veteran's representative in 
February 2012 was an October 1993 report from Fort Sam 
Houston regarding their hearing conservation program.  In 
the report, a partial listing of military and civilian 
occupations involving routine exposures to hazardous noise 
was set forth.  Among the occupations listed was a photo and 
layout specialist.  

In addition to his testimony at the time of the March 2012 
hearing, the Veteran also submitted an April 2012 letter 
from his audiologist who indicated that his present hearing 
loss was as a result of the noise exposure he experienced 
while serving in his MOS.  She noted that at the time of 
separation from service, the Veteran's hearing was 
considerably worse than at the time of induction and had 
worsened to the point that he now suffered from severe to 
profound hearing loss in both ears along with tinnitus.  

Finally, in conjunction with an April 2013 VHA medical 
request as to whether it was at least as likely as not (50 
percent probability or greater) that the Veteran's current 
hearing loss and tinnitus were related to his period of 
service, to include any acoustic trauma experienced in 
service and/or noise exposure resulting from his in-service 
duties/military occupational specialty, a May 2013 opinion 
was received from a physician from the Portland VAMC.  

In his report, the physician noted that the claims folder 
had been provided and reviewed and showed that his hearing 
tests at the beginning of his service time in 1968 and when 
he left service were all within normal limits.  He stated 
that it should be noted that hearing tests were not 
completed beyond the 4000 Hertz frequencies which were often 
affected in noise-induced hearing loss.  The examiner noted 
that upon review of the records, it was evident that the 
Veteran had extensive acoustic trauma in service and also 
reported acoustic trauma after service.  The examiner 
indicated that the Veteran apparently told one examiner that 
his tinnitus began in service.  The Veteran also reported 
that he had some ear infections in the service but there was 
no ear surgery.  The examiner stated that the Veteran now 
only had sensorineural hearing loss with no indication of 
conductive hearing loss.  

The examiner noted that upon reviewing the records, since 
the Veteran had acoustic trauma from both in service and out 
of service, it appeared more likely than not that the 
tinnitus the Veteran had been experiencing, which he noted 
began during service, more likely than not began during the 
service as he did have extensive acoustic trauma in the 
service.  He stated that the tinnitus more likely than not 
was aggravated by acoustic trauma after service.  

The examiner further indicated that although the Veteran's 
hearing tests did not show any permanent threshold shift 
during his active time service, the highest frequencies were 
not tested and based on that fact that there were no 
complete audiograms during the period, and the fact that he 
had extensive acoustic trauma during the time indicated that 
it was more likely than not that there was some effect on 
his hearing loss from acoustic trauma during his active 
service time.  However, it appeared that it was aggravated 
more likely than not by his acoustic trauma after the 
service.  The examiner stated that based upon the incomplete 
audiometric data that were filed during his service time, he 
could not determine the percentage of the hearing loss that 
the Veteran had during service versus after service, but it 
was clear that there were sources of acoustic trauma from 
both in service during his military time as well as after 
service during his occupational noise exposure.  

The Board finds that new and material evidence has been 
received to reopen the previously denied claims of service 
connection for right ear hearing loss and tinnitus.  
Subsequent to the prior denial, the Veteran has submitted 
letters from his private treatment providers relating his 
hearing loss to his in-service noise exposure.  Moreover, 
the April 2013 VHA reviewer has indicated that at least a 
portion of the Veteran's hearing loss was related to his 
period of service.  The basis for the prior denial was that 
the condition neither occurred in nor was caused by service.   
Evidence received, in the form of several opinions noted 
above, specifically indicates that the Veteran's hearing 
loss was related to his in-service noise exposure.  As to 
the claim of service connection for tinnitus, the basis for 
the prior denial was that there was no objective evidence to 
link the claimed condition to military service.  As noted 
above, several opinions have been provided since the time of 
the prior denial relating the Veteran's tinnitus to his in-
service noise exposure.  

The above evidence relates to previously unestablished 
elements of the claims, which were not of record at the time 
of the prior denial, and provides a reasonable possibility 
of substantiating the claims.  38 C.F.R. § 3.156(a).  
Therefore, the claims for service connection for right ear 
hearing loss and tinnitus are reopened.  

As the claim for service connection for right ear hearing 
loss and tinnitus have been reopened, the Board will now 
address the issues of service connection for tinnitus and 
bilateral hearing loss (as service connection for left ear 
hearing loss was also perfected) on a de novo basis.  


Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2012).  As a general matter, service 
connection for a disability requires evidence of: (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) and thus, as discussed in further detail below, 
38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss, if sensorineural in nature, is a "chronic 
disease" listed under 38 C.F.R. § 3.309(a); therefore, 
38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic 
disease" in service or "continuity of symptoms" after 
service, the disease shall be presumed to have been incurred 
in service.  For the showing of "chronic" disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of "continuity of symptoms" after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of 
active service, and certain chronic diseases, such as 
sensorineural hearing loss, become manifest to a degree of 
10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The threshold for normal hearing is between 0 and 20 
decibels, and higher threshold shows some degree of hearing 
loss.  The provisions of 38 C.F.R. § 3.385 do not require 
that hearing loss be shown as defined in that regulation at 
the time of separation from service, if there is sufficient 
evidence to demonstrate a relationship between the veteran's 
service and his current disability.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a 
disease with "unique and readily identifiable features" that 
is "capable of lay observation."  See Barr v. Nicholson, 21 
Vet. App. 303, 308-09 (2007) (concerning varicose veins); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report on 
that of which he or she has personal knowledge). 

Notwithstanding the above, however, a veteran is not 
competent to provide evidence as to more complex medical 
questions and, specifically, is not competent to provide an 
opinion as to etiology in such cases.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (concerning 
rheumatic fever).  See 38 C.F.R. § 3.159(a)(2); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

Lay evidence can be competent and sufficient evidence of a 
diagnosis if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2012).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are due to noise exposure during service.  On 
his DD Form 214, the Veteran's military occupational 
specialty was noted to be that of a plate maker.  

At the time of his June 1968 pre-induction examination, the 
Veteran was noted to have decibel level readings of 0, 0, 5, 
10, and 10 in the right ear and 0, 0, 5, 5, and 10 in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Normal 
general findings for the ears were reported at that time.  
On his June 1968 pre-induction report of medical history, 
the Veteran checked the "yes" box when asked if he had ear, 
nose, or throat trouble.  In the physician summary section 
of the report, it was indicated that the Veteran reported 
having intermittent hearing loss.  

At the time of a June 1970 periodical physical examination, 
the Veteran was noted to have acute left otitis externa.  At 
the time of his December 1970 service separation examination 
for the first period of service, normal general findings 
were reported for the Veteran's ears.  Audiological testing 
performed at that time revealed decibel level readings of 
15, 10, 15, -, 5 in the right ear and 15, 10, 15, -, and 10 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  
On his December 1970 service separation report of medical 
history, the Veteran checked the "no" box when asked if he 
had had or was having ear, nose, or throat trouble.  

At the time of the Veteran's August 1971 service entrance 
examination, normal general findings were reported for the 
Veteran's ears.  Audiological testing performed at that time 
revealed decibel level readings of 15, 15, 15, 10, and 20 in 
the right ear and 30, 25, 15, 25, and 25 in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz.  On his August 1971 
report of medical history, the Veteran checked the "no" box 
when asked if he had had or was having ear, nose, or throat 
trouble.  

In December 1971, the Veteran was seen with complaints of a 
left earache and discharge from his left ear for one week.  
Following examination, a diagnosis of otitis externa was 
rendered.  In April 1973, the Veteran was noted to have 
regular hearing for the right and left ear as part of a 
hearing conservation program.  At the time of the Veteran's 
July 1974 service separation examination, normal general 
findings were reported for the ears.  Audiological testing 
performed at that time revealed decibel level readings of 0, 
0, 0, -, and 0 in the right ear and 0, 0, 0, -, and 0 in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  On his 
July 1974 report of medical history, the Veteran checked the 
"no" box when asked if he had had or was having ear, nose, 
or throat trouble.  

At the time of a December 1974 VA examination, physical 
inspection of the ears was normal and the Veteran was not 
noted to have a hearing loss. 

At the time of a December 2006 VA outpatient visit, 
audiological testing revealed decibel level readings of 10, 
20, 50, 50, and 45 in the right ear and 20, 30, 55, 55, and 
45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  
The examiner indicated that the Veteran exhibited a high 
frequency hearing loss and tinnitus highly indicative of 
past acoustic trauma.  At the time of the Veteran's July 
2007 VA examination, the examiner noted the Veteran's 
occupational noise exposure of artillery use and machine 
guns during two periods of active service along with his 
reporting having progressive difficulty understanding speech 
and moderate tinnitus since 1969.  

At the time of his March 2012 hearing, the Veteran testified 
that his MOS in service was topographic print shop work.  
The Veteran stated he was exposed to loud military weaponry 
noises, loud vocalized commands, airplane hangar noises, 
violent physical combat, and print shop noises.  He stated 
that he worked in the print press shop and was exposed to 
all types of noise.  The Veteran indicated that he did not 
wear ear protection while in the service.  He stated that he 
had been having problems with hearing between 1974 and 2001, 
when he was first tested.  He indicated that he had had 
hissing in his ears throughout this time period.  He 
reported that following service he was a fabricator/traffic 
engineer, pretty much in a supervisory role.  The Veteran 
stated that his barracks were an airplane hangar for 22 
months with all kinds of noise occurring during this time 
period.  

The Veteran is competent to describe being exposed to loud 
noise and is competent to describe observable symptoms such 
as ringing in the ears and loss of hearing as these are 
observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 
1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran 
is competent to testify that he experienced ringing in his 
ears in service and had experienced ringing in his ears ever 
since service).

The Veteran's lay statements regarding exposure to noise in 
service are found to be credible to the extent that they 
have been internally consistent and are also consistent with 
the circumstances of his service. 

The Board finds that tinnitus was incurred in and is 
attributable to service.  Entitlement to service connection 
for tinnitus cannot be established through application of 
38 C.F.R. § 3.303(b); however, 38 C.F.R. § 3.303(d) affords 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  The Veteran has provided credible 
evidence of in-service acoustic trauma, he has stated that 
he experienced symptoms during service, and he has endorsed 
symptoms of tinnitus since service.  To the extent that the 
Veteran denied "ear troubles" at separation, the Board finds 
this so be an overly general statement of denial and of 
limited probative value when compared to his current 
specific and consistent statements endorsing ringing/hissing 
in the ears.

With regard to the various opinions received relating to the 
relationship between the Veteran's current tinnitus and his 
in-service noise exposure, the Board finds the opinions to 
be in at least equipoise, with the VHA examiner indicating 
that the Veteran's tinnitus more likely than not began in 
service as he did have extensive acoustic trauma in service.  
In such a case, reasonable doubt must be resolved in favor 
of the Veteran.  

The Veteran has reported experiencing recurrent tinnitus 
symptomatology since service and, despite some 
inconsistencies, the Board finds his lay accounts to be 
credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  
Therefore, as the evidence is in relative equipoise, the 
Board finds that the Veteran experienced recurrent tinnitus 
symptomatology since service discharge. 

Therefore, the evidence demonstrates credible evidence of 
in-service acoustic trauma, in-service onset of ringing in 
the ears and unremitting tinnitus since service, at least in 
equipoise medical nexus opinions concerning the relationship 
between the Veteran's current tinnitus and service, and that 
the Veteran currently has tinnitus.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection for tinnitus is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As to bilateral hearing loss, as noted above, exposure to 
in-service acoustic trauma has been shown.  

The Veteran's lay statements regarding exposure to noise in 
service and loss of hearing in service are found to be 
credible to the extent that they have been internally 
consistent and are also consistent with the circumstances of 
his service as a plate maker.  

With regard to the various opinions expressed above, the 
Board finds that they are at least in equipoise as to 
relationship between the Veteran's current sensorineural 
hearing loss and in-service noise exposure.  Moreover, the 
VHA examiner, while noting that the Veteran's hearing loss 
was aggravated more likely than not by his acoustic trauma 
after service, indicated that the Veteran did have acoustic 
trauma during his period of service and that more likely 
than not that there was some effect on the Veteran's hearing 
loss from acoustic trauma during his active service time.  
He further stated that there were sources of acoustic trauma 
from both his military time and after service during 
occupational noise exposure and the percentage of hearing 
loss that the Veteran had in service versus after service 
could not be determined.  As such, the medical opinions are 
at least in equipoise as to whether the Veteran's current 
hearing loss had its onset in service.  

Therefore, the evidence demonstrates credible evidence of 
in-service acoustic trauma, continuous hearing problems 
since service, medical nexus opinions that are in equipoise 
as to the relationship between the Veteran's current hearing 
loss and service, and that the Veteran currently has 
bilateral sensorineural hearing loss.  For these reasons, 
and resolving reasonable doubt in the Veteran's favor, the 
Board finds that service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is granted.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


